Title: From Benjamin Franklin to Joshua Babcock, 10 December 1761
From: Franklin, Benjamin
To: Babcock, Joshua


          
            Dear Sir
            London, Decr. 10. 1761
          
          I have been favour’d with yours by your valuable Sons, on whose promising Worth I congratulate you and good Mrs. Babcock. I should be glad to see them oftner than I do. But young Men find in England, Amusements more agreeable than the Company of old ones. The Colonel is gone down with my Son to Bath, where I last Night had the Pleasure of hearing they were both well.
          It gives me Pleasure to learn that my Endeavours here for the Good of our Northern Colonies, have met with the Approbation you mention, among my Countrymen. The Negotiations for a Peace, in which Canada was to be for ever ceded to England, are unfortunately broken off, but there is nevertheless great Reason to believe it will not be given up, unless some fatal Change should happen in our Affairs. The Nation is now so fully convinc’d of the Importance of retaining it; that a Minister without evident Necessity, will hardly venture to relinquish it.
          My best Respects attend you and yours. Remember me to your Neighbours the good Samaritans: to Mr. and Mrs. Ward, Mr. Eeles, &c. With the greatest Esteem, I am, Dear Sir, Your most obedient humble Servant
          
            B Franklin
          
          
          
            P. S. I enclose you some Seeds of the true Tartarian Rhubarb. It is distributed by Order of the Society of Arts. There is no doubt but it will grow with you.
          
          
            Dr. Babcock
          
         
          Addressed: To / Dr Babcock / at Westerly / Rhodeisland Governmt / Free / B Franklin
          Endorsed: Ben Franklin Esq. of 10 Decr. 1762 from London with seed of Tartarn Rhubarp Recd 21 Aprl. 1762
          Another note in an almost illegible hand: Tower Hills April 21. 1762 By My Master and forwardd by Ser [?] Hurd Ser John Cass[?]
        